678 S.E.2d 235 (2009)
CITY OF WILSON REDEVELOPMENT COMMISSION
v.
Lila Ruth BOYKIN, a/k/a Lila Ruth Proctor, all unknown heirs of Fannie Faison Chester, Jannis Bynum, U.S. Department of Housing and Urban Development, Joseph A. Chester, Jr., and wife, Anne Chester, Pearl Chester McCants, and husband, Walter B. McCants, Sr., India Chester Watkins, and husband, H. Pierre Watkins, James Arthur Chester, and wife, Norine P. Chester, William Thomas Chester, and wife Veronica A. Chester, Irvin Eugene Chester, and wife, Patsy H. Chester, Fannie E. Chester Alston, and Zelda Chester, as widow and sole heir of William Chester.
No. 504P08.
Supreme Court of North Carolina.
June 17, 2009.
Timothy M. Wilson, Rocky Mount, for Chester & Boykin.
Robert A. Farris, Wilson, for Jannis Bynum.
T. Slade Rand, Wilson, for Wilson Redevelopment Comm.
Prior report: ___ N.C.App. ___, 667 S.E.2d 282.

ORDER
Upon consideration of the petition filed on the 12th of November 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.